DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed October 17, 2022. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed October 17, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments of unexpected results, the Office points out that the results are not commensurate in scope with the claims or the prior art. Also, the applicant has not provided any statistical analysis of the results; therefore, it is unclear if the results are significantly different from each other. The claims allow the compound to be used either as a host or a dopant and does not limit the light emitting material used when the compound is used as a host material, but the results presented by the applicant only show the results for a single device structure where the claimed compound is used as host material for a single dopant that emits blue light. The applicant did not provide any results when other dopants are used, such as other types of blue dopants (fluorescent materials), or green or red emitting materials. The Office also points out that structure of all the layers in the device can have a significant effect on the device performance as the results, but the applicant only provides results for a  single device structure and compounds used in the other layers of the device. The applicant has not provided any data when other compounds are used in the hole transporting layer or electron transporting layer. The applicant has only provided results for a very small part of the broad claims; therefore, it is unclear if similar results would occur for the entire breadth of the applicant’s claimed invention. The applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0163998) (hereafter “Saito”).
Regarding claims 1-20, Saito teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (paragraphs [0414]-[0418]). Saito teaches that the light emitting layer can comprise a host and a dopant, where the host or dopant can be a compound that meets the following formula, 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
, where X can be CR or N and R can be hydrogen or a substituent, such as phenyl (paragraphs [0054], [0055], [0218], [0231], and [0246]). Saito teaches the following compounds that meet formula 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    169
    173
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    139
    224
    media_image3.png
    Greyscale
 (paragraph [0218]). Saito allow for more than one of X to be N at the same time (paragraphs [0054] and [0055]). Saito teaches when the taught material is used as a dopant the light emitting layer further comprises a host material, which is preferably an anthracene compound that meets the following formula, 
    PNG
    media_image4.png
    202
    153
    media_image4.png
    Greyscale
 (paragraphs [0232] and [0261]). Saito teaches that when the compound of formula 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
 is used as a host material the dopant can be a phosphorescent dopant (paragraph [0256]). Saito teaches that the electron injection layer (electron transport region) can be comprise an alkali metal or alkaline earth metal, such as LiF (paragraphs [0342]-[0344] and [0418]). Saito teaches that the electroluminescent device can comprises an additional light emitting layer and the two light emitting layers can emit different color of light (paragraphs [0235]-[0236]).
Saito does not specifically teach where the pyridine group in the compounds of Saito is a pyrimidine group.
It would have been obvious to one of ordinary skill in the art at the time the invention as made to make a compound according to formula 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
 of Saito, where X8 and X10 are N, X1-X7 and X12-X15 are CR, where R is hydrogen, and X9 and X11 are CR where R is a phenyl group. Given the general formula and specifically teachings it would have been obvious to make the following compound, 
    PNG
    media_image5.png
    117
    143
    media_image5.png
    Greyscale
. The teachings of Saito allow for other compounds that meet the applicant’s general formula and other of the applicant’s specifically claimed compounds. One of ordinary skill in the art would expect the compound to act in a manner to compounds specifically taught by Saito.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759